Citation Nr: 0817374	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for alopecia areata, 
currently evaluated as 50 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran and his spouse testified before the undersigned 
at a videoconference hearing in September 2006.  A transcript 
of the hearing is of record.

This case was most recently brought before the Board in 
September 2007, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claim, to include 
providing him with a VA examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDING OF FACT

The veteran's service-connected alopecia areata is manifested 
by the loss of all body hair.  There is no competent medical 
evidence of marked or repugnant deformity of the face, gross 
distortion of facial features, visible or palpable tissue 
loss, cicatrization, scarring of any kind, marked 
discoloration or color contrast due to alopecia areata.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
alopecia areata have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 
2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regards to VCAA notice elements two through four of the 
veteran's increased ratings claim, the Board finds that March 
2002, August 2003, December 2006 and November 2007 notice 
letters fully satisfied these duties to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these notice letters requested that the veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran.  He was also expressly advised of the need to submit 
any evidence in his possession that pertains to the claim 
decided herein.  Finally, the notice letters advised the 
veteran what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the December 2006 and November 2007 VCAA notice letters.  
Specifically, these notice letters informed the veteran of 
the need to provide on his own, or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment.  He was also told that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s) from 38 
Code of Federal Regulations, Part 4, and that his disability 
would be assigned a rating between 0 and 100 percent.  
Finally, these notice letters provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The Board acknowledges the above-referenced notice letters 
did not specifically inform the veteran that he must provide 
evidence demonstrating the effect any worsening of his 
service-connected disability has on his daily life.  However, 
the December 2006 and November 2007 notice letters advised 
him that he may submit statements from persons who have 
witnessed how his disability symptoms affect him.  The Board 
finds that the veteran could be reasonably expected to 
understand the need to provide evidence regarding the impact 
of his service-connected disability on his daily life, as 
opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life at his September 2006 
hearing, at which the veteran indicated he can no longer go 
swimming or coach baseball due to his service-connected 
disability.  Under these circumstances, the Board finds that 
any VCAA notice error with respect to this provision of first 
element notice is non-prejudicial to the veteran, and that 
the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

The Board notes that the December 2006 and November 2007 
letters were sent subsequent to the initial unfavorable 
agency decision in July 2002.  However, the Board finds that 
any timing defect with regard to VCAA notice was harmless 
error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this 
regard, the notice provided to the veteran by these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and June and December 2007 
supplemental statements of the case were provided to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Both December 2006 and November 2007 VCAA letters 
provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has provided a statement from a private physician.  
He has not identified any additional medical records that 
should be obtained.  The veteran was afforded a VA 
dermatology examination in November 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's alopecia areata is rated under Diagnostic Code 
7800 for disfigurement of the head, face and neck.  
Initially, the Board observes that the schedular criteria for 
evaluating diseases of the skin have been revised during the 
pendency of this appeal, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  Because this change 
took effect during the pendency of the veteran's appeal, both 
the former and revised criteria will be considered in 
evaluating the veteran's service-connected alopecia areata.  
However, application of the new criteria prior to the 
effective date of the amended regulation is not allowed.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002). 

With respect to the regulatory amendments, a January 2004 
statement of the case provided the veteran with the rating 
criteria in effect for diseases of the skin both prior to and 
as of August 30, 2002.  Moreover, the RO considered the 
veteran's service-connected alopecia areata under both 
applicable sets of regulations in March 2004, June 2007 and 
December 2007 readjudications.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to August 30, 2002, Diagnostic Code 7800 contemplated a 
50 percent evaluation for complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118 (2002).  When, in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast or the like, the 50 percent 
evaluation under Diagnostic Code 7800 may be increased to 80 
percent.  Id, Note to Diagnostic Code 7800.

Pursuant to Diagnostic Code 7800 under the new regulations, a 
50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118 (2007).  An 80 percent evaluation is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id, Note (1).  Untouched color photographs are to be 
taken into consideration when evaluating under these 
criteria.  Id, Note (3).

Having carefully considered the evidence of record under both 
the old and new rating criteria, the Board finds that the 
veteran is not entitled to an evaluation in excess of 50 
percent for his service-connected alopecia areata at any 
point during the appeal period.  In this regard, the Board 
notes the veteran's alopecia areata is manifested by total 
loss of body hair.  There is no evidence of tissue loss, 
cicatrization, marked discoloration, color contrast or 
similar deformity.

As noted above, under the old rating criteria, an 80 percent 
evaluation is warranted if there is marked discoloration or 
color contrast in addition to tissue loss and cicatrization.  
However, a November 2007 VA examination expressly found there 
to be no tissue loss nor cicatrization over the areas of the 
veteran's body affected by alopecia areata.  In addition, the 
VA examiner noted there to be no marked discoloration or 
color contrast.  As such, an evaluation in excess of 50 
percent is not warranted under the old rating criteria.

With regards to the new rating criteria, the November 2007 VA 
examination report notes that there is no visible or palpable 
tissue loss due to the veteran's alopecia areata, nor is 
there gross distortion or asymmetry of one, two or three or 
more features of paired sets of features outlined in 
Diagnostic Code 7800.  As for scarring, the VA examiner noted 
that alopecia areata is a non-scarring type of alopecia.  The 
Board notes that four of the eight characteristics of 
disfigurement contained in Note (1) of Diagnostic Code 7800 
require some form of scarring.  As an 80 percent evaluation 
requires at least six of the eight characteristics of 
disfigurement contained in Note (1), a discussion of whether 
the veteran suffers from the four characteristics of 
disfigurement not related to scarring is unnecessary. 

The Board acknowledges the veteran's statements that his 
alopecia areata warrants an evaluation greater than 50 
percent.  In addition, the Board has taken into consideration 
photographs submitted by the veteran.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.118 with respect to 
determining the severity of her service-connected alopecia 
areata.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2007).  As a preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 50 percent for the veteran's alopecia areata, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected 
alopecia areata presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective evidence of record 
indicates that, while manifestations of the veteran's 
alopecia areata do have an effect on occupational activities, 
the disorder does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An evaluation in excess of 50 percent for alopecia areata is 
denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


